—In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Dunn, J.), dated December 6, 2000, as denied that branch of his motion which was to dismiss the complaint as time-barred pursuant to CPLR 3211 (a) (5).
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the defendant’s motion which was to dismiss the complaint as time-barred. The plaintiffs commenced this action on November 16, 1999, pursuant to the revival provisions of General Municipal Law § 205-e, as amended in 1999. The revival provisions of the 1999 amendment to General Municipal Law § 205-e apply to the instant action, which was commenced on or before June 30, 2000 (see, Schiavone v City of New York, 92 NY2d 308, 314; Marrero v City of New York, 275 AD2d 304, 305; Giblin v City of New York, 267 AD2d 127). Altman, J. P., Friedmann, Schmidt and Adams, JJ., concur.